                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SCOTT DOZIER,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                     No. 19-01472
                               For the Northern District of California




                                                                         12     v.
                                                                         13   ACTION PROFESSIONALS INC., et al.,                            SECOND ORDER TO SHOW
                                                                         14                                                                 CAUSE
                                                                                             Defendants.
                                                                         15                                                  /

                                                                         16           On April 11, 2019, defendant Action Professionals Inc. moved to dismiss pro se
                                                                         17   plaintiff Scott Dozier’s complaint (Dkt. No. 9). Four days later, on April 15, 2019, defendant
                                                                         18   Equifax Information Services LLC also moved to dismiss (Dkt. No. 12). Under Civil Local
                                                                         19   Rule 7-3(a), plaintiff had fourteen days from the date each defendant filed its motion to file his
                                                                         20   opposition. Those deadlines were April 25 and April 29. Plaintiff failed to meet those
                                                                         21   deadlines.
                                                                         22           On May 13, an order to show cause issued (Dkt. No. 19) and was served on plaintiff
                                                                         23   (Dkt. No. 21). The order noted that a failure to oppose defendants’ motions by May 23 will
                                                                         24   result in dismissal of plaintiff’s complaint. That date has come and gone, and as of the date of
                                                                         25   this order, no opposition has been filed.
                                                                         26           Plaintiff has been put on notice that failure to oppose defendant’s motion will result in
                                                                         27   dismissal of his complaint (Dkt. No. 19). Because plaintiff has not yet filed a response, plaintiff
                                                                         28   must now SHOW CAUSE in writing by JUNE 13 at NOON why defendants’ motions should not
                                                                              be granted. Should plaintiff fail to show cause by this date, his complaint will be dismissed and
                                                                          1   the hearing vacated. The hearing on the motions to dismiss currently set for June 6, 2019 at
                                                                          2   8:00 A.M. is CONTINUED to JULY 11, 2019 at 8:00 A.M.
                                                                          3
                                                                          4           IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: May 30, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                          7                                                      UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
